DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-10, the examiner found no reference in the prior art that disclosed or rendered obvious an image processing system comprising: 
a designated tomographic image generation unit that generates, as a designated tomographic image, a tomographic image in a tomographic plane at a depth which corresponds to a designated region in a composite two-dimensional image and is specified on the basis of a correspondence relationship information, in a case where an acceptance unit accepts region information, wherein the display controller further performs control of causing the display device to display the generated designated tomographic image and including all limitations recited in independent claim 1.
As per claim 11, the examiner found no reference in the prior art that disclosed or rendered obvious an image processing method comprising the step(s) of: generating, as a designated tomographic image, a tomographic image in a tomographic plane at a depth which corresponds to a designated region in a composite two-dimensional image and is specified on the basis of a correspondence relationship information, in a case where the region information is accepted and including all limitations recited in independent claim 11.
As per claim 12, the examiner found no reference in the prior art that disclosed or rendered obvious a non-transitory computer-readable storage medium storing an image processing program causing a computer to execute a process comprising the step(s) of: generating, as a designated tomographic image, a tomographic image in a tomographic plane at a depth which corresponds to a designated region in a composite two-dimensional image and is specified on the basis of a correspondence relationship information, in a case where the region information is accepted and including all limitations recited in independent claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884